PER CURIAM.
Epitomized Opinion
Louis Simonyi was arrested on a warrant issued by George W. Vocke, Justice of the Peace in Brooklyn Heights Township, for-haying liquor in his possession. He was found guilty and fined $750. Error was prosecuted in the Court of .Common Pleas, of Cuyahoga County and1 judgment was affirmed by Judge Wolfe; upon the ground that the judgment was sustained by sufficient evidence. Error- was then prosecuted to the Court of Appeals..' In’ affirming the judgment of -the lower court--the: Court of Appeals held; ■ ■ •• ‘
1: .Upon, the evidence introduced in this case the fine was not excessive. •